UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 12, 2011 Quepasa Corporation (Exact name of registrant as specified in its charter) Nevada 001-33105 86-0879433 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 324 Datura Street, Ste. 114 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 366-1249 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On September 12, 2011, John Abbott, Chief Executive Officer of Quepasa Corporation (the “Company”), disclosed at the Rodman & Renshaw Annual Global Investment Conference that the Company has a verbal commitment from an institutional investor to invest $5 million in a private placement and is in the process of completing the documentation.The institutional investor is a current shareholder of the Company which is not otherwise an affiliate of the Company.The closing of this investment, together with the previously announced $5 million financing commitment, will satisfy the financingcondition for the pending merger with myYearbook. The information contained in this Current Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUEPASA CORPORATION Date:September 12, 2011 By: /s/Michael Matte Name: Michael Matte Title: Chief Financial Officer
